NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-10375
                                                     16-10423
                Plaintiff-Appellee,
                                                D.C. No. 2:09-cr-01492-ROS
 v.

BRENT F. WILLIAMS; GUY ANDREW                   MEMORANDUM*
WILLIAMS,

                Defendants-Appellants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Jack Zouhary, District Judge, Presiding**

                           Submitted January 16, 2018***

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      In these consolidated appeals, Brent F. Williams and Guy Andrew Williams

appeal pro se from the district court’s order denying their motions under Federal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Criminal Procedure 33(b)(1) seeking new trials on their criminal charges

for conspiracy, wire fraud, mail fraud, and transactional money laundering.

      Appellants raise several claims premised on the assumption that the

Department of Justice lacked authority to bring charges against them absent a pre-

indictment enforcement action by the Securities and Exchange Commission

(“SEC”). Contrary to appellants’ contentions, neither the SEC “nor its staff has the

authority or responsibility for instituting, conducting, settling, or otherwise

disposing of criminal proceedings. That authority and responsibility are vested in

the Attorney General and representatives of the Department of Justice.” 17 C.F.R.

§ 202.5(f). Therefore, the district court did not abuse its discretion by rejecting

appellants’ subject matter jurisdiction, Brady, and prosecutorial authority claims.

See United States v. Hinkson, 585 F.3d 1247, 1259 (9th Cir. 2009) (en banc).

      Nor did the district court err by rejecting appellant’s remaining contentions

that the prosecutors lacked authority. The United States Attorneys’ Manual, on

which appellants rely, “is not intended to, does not, and may not be relied upon to

create any rights, substantive or procedural, enforceable at law by any party in any

matter civil or criminal.” United States v. Lorenzo, 995 F.2d 1448, 1453 (9th Cir.

1993) (internal quotations omitted). And, in any event, appellants have not shown

that the prosecution of their criminal charges was contrary to any protocols.




                                           2                           16-10375 & 16-10423
      We do not consider appellants’ remaining arguments, which they failed to

raise in their direct appeals and were not a basis for their motions for new trials. See

United States v. Antonakeas, 255 F.3d 714, 721 (9th Cir. 2001) (declining to consider

issue raised for the first time on appeal); United States v. Nagra, 147 F.3d 875, 882

(9th Cir. 1998) (declining to consider claims that have could have been raised in an

earlier appeal but were not).

      The motion for immediate release pending appeal is denied as moot.

      AFFIRMED.




                                           3                           16-10375 & 16-10423